Citation Nr: 1540166	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic myelogenous leukemia (CML), to include as due to Agent Orange and benzene exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma, to include as due to Agent Orange and benzene exposure.

3.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to Agent Orange and benzene exposure.

4.  Entitlement to service connection for squamous cell carcinoma, to include as due to Agent Orange and benzene exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1969.  He had service in the Republic of Vietnam from July 1967 to July 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2011 rating decision, the RO conducted a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F.Supp.1404 (N.D. Cal. 1989).  In the rating decision, RO noted that VA's Secretary had established that hairy cell and other chronic B-cell leukemias warrant presumptive service connection based on an association between exposure to herbicides used in Vietnam and the subsequent development of those types of leukemias.  See 38 C.F.R. § 3.816 (2015).  In that rating decision, the RO determined that there was no evidence showing a diagnosis of B-cell leukemia and, therefore, service connection for purposes of entitlement to retroactive benefits was denied.  

In July 2015, the Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.

The underlying issues of entitlement to service connection for CML and squamous cell carcinoma, to include as due to Agent Orange and benzene exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 Board decision, the Veteran's claims of service connection for CML and squamous cell carcinoma were denied.  That decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in December 2009.

2.  The Veteran was notified of the December 2009 Court decision and of his appellate rights, but he did not appeal that determination. 

3.  The evidence received since the December 2009 Court decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claims of service connection for CML and squamous cell carcinoma.


CONCLUSIONS OF LAW

1.  The unappealed December 2009 Court decision that affirmed a July 2007 Board decision denying the Veteran's claim for service connection for CML is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the December 2009 Court decision is new and material, and the claim for service connection for CML is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The unappealed December 2009 Court decision that affirmed a July 2007 Board decision denying the Veteran's claim for service connection for squamous cell carcinoma is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

4.  The evidence received subsequent to the December 2009 Court decision is new and material, and the claim for service connection for squamous cell carcinoma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran's claim for service connection for CML was previously considered and denied by the RO in a rating decision dated in February 2002.  In May 2002, he submitted a notice of disagreement with that decision.  His claim for service connection for squamous cell carcinoma was previously considered and denied by the RO in a rating decision dated in September 2002.  In September 2002, he submitted a notice of disagreement with that decision.  In December 2002, the RO issued a statement of the case, pertaining to both service connection claims.  In January 2003, the Veteran perfected his appeal as to both issues.  In February 2005, the Board remanded the case to the RO for further development.  In July 2007, the Board denied both claims.  The Veteran appealed that decision to the Court, and December 2009, the Court affirmed the Board's decision denying the issues on appeal.  He did not appeal the decision to the Federal Circuit.

The Veteran subsequently filed an application to reopen his claims for service connection for CML and squamous cell carcinoma in January 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The evidence of record at that time of the December 2009 Court decision included the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, various statements from the Veteran, various internet articles submitted by the Veteran, and the Veteran's testimony from an October 2004 videoconference hearing before a Veterans Law Judge.  In affirming the Board's July 2007 decision, the Court determined that it was within the Board's province to determine the weight and credibility to be accorded evidence.  In the July 2007 Board decision, the Board found that the VA examiners' opinions were more probative than the private physician's opinions with respect to the etiology of the claimed disorders.  The Board determined that the persuasive medical evidence of record did not demonstrate that CML and squamous cell carcinoma were present during active duty or that they were incurred as a result of exposure to herbicides and/or benzene.  

The evidence associated with the claims file subsequent to the Court's October 2010 decision includes various statements from the Veteran, internet articles submitted by the Veteran, private treatment records, private medical opinions, and the Veteran's testimony from the July 2015 Board hearing before the undersigned Veterans Law Judge.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes private medical opinions relating the Veteran's CML and squamous cell carcinoma to his claimed herbicide and benzene exposure during his service in Vietnam and internet articles submitted by the Veteran to support his claims; the specificity and assertions made in this private opinions were not of record prior to the 2010 decision.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for CML and squamous cell carcinoma.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for CML is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for squamous cell carcinoma is reopened.


REMAND

The Veteran has contended that his CML and squamous cell carcinoma were caused by exposure to Agent Orange and benzene from diesel fuel exhaust during his service in Vietnam.  Additional evidentiary development is necessary prior to further appellate consideration; particularly, the AOJ must obtain a medical opinion clarifying the etiology of the Veteran's CML and squamous cell carcinoma.  

The Veteran was afforded a VA lymphatic disorders examination in connection with his claim for CML in June 2003.  In his report, the VA examiner summarized his findings of a search of available medical literature and stated the following:

Based on best available evidence regarding exposure to benz[e]ne or other chemicals and the risk of developing [CML], it is my opinion that a one year exposure to benz[e]ne in Vietnam, where this [Veteran] served, cannot be conclusively shown to be as likely as not caused by his exposure to benz[e]ne and diesel fuel from exposure during [a]ctive [d]uty.  The specific onset of the question is this leukemia as likely as not caused by exposure to benz[e]ne and diesel fuel from [a]ctive [d]uty?  The answer would be, no- it is not as likely as not.

The Veteran was provided another VA examination in April 2005 to address both of his service connection claims for CML and squamous cell carcinoma.  The examiner noted that he performed searches of medical literature and found no convincing evidence of links between CML or squamous cell carcinoma and benzene and Agent Orange exposure.  Therefore, he determined that it was not at least as likely as not that the Veteran's CML was related to his in-service exposure to herbicides or benzene.  Likewise, he opined that it was not likely that the Veteran's squamous cell carcinoma was related to his in-service exposure to herbicides or benzene.  

Throughout the course of the appeal, the Veteran submitted numerous internet articles in support of his contentions that his CML and squamous cell carcinoma are related to his in-service exposure to Agent Orange and benzene.  In addition, he has submitted various private medical opinions from his treating oncologist, Dr. MM, and his treating hematologist and oncologist, Dr. AD. 

With respect to the claim for service connection for CML, the Veteran's most recent private medical opinion submissions include a February 2010 opinion from Dr. AD, and a February 2010 private medical opinion from Dr. MM. 

In his February 2010 opinion, Dr. AD noted that the Veteran had multiple exposures during his service in Vietnam, to include Agents Orange, White, and Blue.  He noted that some components of the agents were dioxin, arsenic, picloram, and other carcinogens.  In addition, he related that the Veteran was also exposed to benzene, arsenic, and other carcinogens contained in diesel fuel and exhaust.  The physician also provided the following opinion:

It is my understanding that B[-]cell leukemias have recently been added to the list of presumptive diseases associated with Agent Orange.  [CML] is of stem cell origin like other B-cell leukemias and likely associated with Agent Orange exposure.

Multiple Myeloma, Hodgkin's disease, [Chronic Lymphoid Leukemia], Hairy Cell Leukemia and Lymphoma are also conditions that have developed in other veterans as a result of their exposure to Agent Orange.  All these diseases are bone marrow related diseases.  Once the bone marrow is damaged by chemical exposure, the latency period for disease to materialize could be 10 years or more.  I believe that my patient's exposures while serving his country contributed to the development of his CML and to the relative difficulty we have had controlling his disease.

It is therefore, my medical opinion that his claim for compensation for CML is likely as being associated with the above mentioned exposures, all being carcinogens, and should be granted.

In his February 2010 medical opinion, Dr. MM provided a comprehensive explanation of CML and its presentation.  He related that it was his opinion that CML should fall into the category of B-cell leukemias and lymphomas that fall within the list of presumptive diseases associated with Agent Orange exposure.  He noted that evidence suggests a stem cell nature of the original CML and, because B-cells are involved, CML should be included in the list of B-cell leukemias as a presumptive disease associated with Agent Orange.  He included the following argument for his contention:

I don't agree with your differentiation between lymphomas[] and leukemias.  They are all bone marrow malignancies.  All malignancies can be divided into two major groups: [l]eukemias, lymphomas, and myelomas[,] and[] solid tumors.  Leukemias and lymphomas both[] have chromosomal damage... The Leukemia and Lymphoma Society states these facts: Leukemia, lymphoma and myeloma are cancers that arise in the bone marrow or lymph nodes.  They are related cancers because they involve the uncontrolled growth of cells similar in function and origin.  Abnormal cells accumulate, interfering with the production of normal blood cells and/or platelets.  If you acknowledge a positive causal effect from chemical exposure to the diseases already on your list, CML must be included.

Specific to the Veteran's CML, Dr. MM provided the following opinion:

CML is a cancer that is not inherited, but, rather caused by an outside mutagenic source.  In the case of [the Veteran], this mutagenic source includes Agent Orange (dioxin, TCDD) which is known to cause chromosomal aberrations, Agent Blue (Cacodylic acid/arsenic), [and] Agent White (Picloram and 2,4-D) (Air Force Health Study).  [The Veteran] was also exposed to [diesel exhaust] as he was part of the Red Horse Squadron operating heavy equipment building air strips, roads, etc[.,] in [Vietnam]... According to the Scientific Review Panel April 1998, one of the main characteristics of diesel exhaust is the release of particles at a markedly greater rate than from gasoline-fueled vehicles...

Benzene exposure has been linked to leukemia by the National Cancer Institute and Leukemia Lymphoma Society as well as other medical and scientific organizations...

I believe the compilation of these chemical exposures led to the development of CML in [the Veteran].  Once the bone marrow is damaged, there can be latency periods of up to 40 years before the disease appears...

It is therefore my professional opinion that there is strong evidence that the chemical exposures [the Veteran] endured while serving in [Vietnam] are the cause of his CML.

In response to the February 2010 private medical opinions, VA sought an expert medical opinion to determine whether CML is classified as a type of B-cell leukemia.  In a March 2011 VA medical opinion, the examiner provided an explanation as to the development process of CML and noted that CML is thought to occur because of a transformation of a hematopoietic stem cell because of the presence of the Philadelphia chromosome.  The examiner provided the following explanation:

In "B-cell leukemia" only the cells of B-cell lineage are involved.  Chronic Lymphoid Leukemia, Multiple Myeloma, Hairy Cell Leukemia and most lymphomas are of B-cell origin.  These are diseases that have been recognized as having a causal relationship to Herbicidal Orange.  As noted above, the insult with [CML] occurs in the stem cell.  The B-cells may or may not be involved, but this is not the primary process.  As such, I would not classify CML as a type of B-cell Leukemia.

In addition, the VA examiner stated, "The only known risk factor for the development of [CML] is exposure to high dose radiation.  There is no known association for chemical exposure specifically related to the development of [CML]."  The examiner also opined that the Veteran's CML was not caused by or a result of his exposure to herbicides.  

Based on the foregoing evidence, the Board finds that a clarifying medical opinion is necessary regarding the etiology of the Veteran's CML, to include whether it may be secondary to Agent Orange exposure and/or benzene exposure.  In addition, the examiner should discuss whether CML is a B-cell leukemia.  In addition, the Board finds that a clarifying medical opinion is necessary regarding the etiology of the Veteran's squamous cell carcinoma, to include whether it may be secondary to Agent Orange exposure and/or benzene exposure.



Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion regarding the nature and etiology of the Veteran's CML, from a qualified medical examiner.  The claims file must be made available to the examiner for review in connection with the examination.  An explanation for all opinions expressed must be provided. 

After reviewing the record, the examiner should be asked to provide an opinion as to the following: 

a) Is CML a B-cell leukemia?

b) Is it at least as likely as not that the Veteran's CML was incurred in service or otherwise causally related to active service or any incident therein, including presumed exposure to Agent Orange and/or benzene from diesel exhaust?

The examiner is also requested to address the February 2010 private medical opinions from Dr. AD and Dr. MM.  In particular, the examiner should address the private physicians' contentions that CML is analogous to a B-cell leukemia, and their opinions that the Veteran's CML was caused by his in-service exposure to Agent Orange and benzene.

The examiner should also address the numerous internet articles that the Veteran has submitted in support of his claim that his CML was caused by his exposure to Agent Orange and/or benzene.

2.  Obtain a VA medical opinion regarding the nature and etiology of the Veteran's squamous cell carcinoma.  The claims file must be made available to the examiner for review in connection with the examination.  An explanation for all opinions expressed must be provided. 

After reviewing the record, the examiner should be asked to provide an opinion as to the following: 

Is it at least as likely as not that the Veteran's squamous cell carcinoma was incurred in service or otherwise causally related to active service or any incident therein, including presumed exposure to Agent Orange and/or benzene from diesel exhaust?

The examiner should also address the numerous internet articles that the Veteran has submitted in support of his claim that his squamous cell carcinoma was caused by his exposure to Agent Orange and/or benzene.

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
4.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, all claims remaining on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and any properly appointed representative.  After the Veteran and any representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


